


Exhibit 10.4

 

CERTIFICATE OF DESIGNATIONS,
PREFERENCES AND RIGHTS OF
SERIES C PREFERRED STOCK, 

$0.0001 PAR VALUE PER SHARE

 

GrowLife, Inc., a corporation organized and existing under the laws of the State
of Delaware (the “Corporation”), hereby certifies that the following resolution
was adopted by the Board of Directors of the Corporation (the “Board”) on
October 21, 2015, in accordance with the provisions of its Certificate of
Incorporation (as amended, the “Certificate of Incorporation”) and bylaws. The
authorized series of the Corporation’s previously-authorized preferred stock
shall have the following preferences, privileges, powers and restrictions
thereof, as follows:

 

RESOLVED, that pursuant to the authority granted to and vested in the Board in
accordance with the provisions of the Certificate of Incorporation and bylaws of
the Corporation, the Board hereby authorizes a series of the Corporation’s
previously authorized preferred stock (the “Preferred Stock”), and hereby states
the designation and number of shares, and fixes the relative rights,
preferences, privileges, powers and restrictions thereof as follows: 

 

I.          NAME OF THE CORPORATION

 

GrowLife, Inc.

 

II.          DESIGNATION AND AMOUNT; DIVIDENDS 

 

A.           Designation. The designation of said series of preferred stock
shall be Series C Preferred Stock, $0.0001 par value per share (the “Series C
Preferred Stock”).

  

B.            Number of Shares. The number of shares of Series C Preferred Stock
authorized shall be fifty-one (51) shares. Each share of Series C Preferred
Stock shall have a stated value equal to $0.0001 (as may be adjusted for any
stock dividends, combinations or splits with respect to such shares) (the
“Series C Stated Value”). 

 

C.            Dividends. The Series C Preferred Stock is not entitled to
dividends. 

 

III.        LIQUIDATION RIGHTS



  

There are no Liquidation Rights associated with the Series C Preferred Stock. 

 

IV.       CONVERSION

 



No conversion of the Series C Preferred Stock is permitted. 

 

V.         RANK 

 

All shares of the Series C Preferred Stock shall rank (i) senior to the
Corporation’s common stock, par value $0.00001 per share (“Common Stock”), and
any other class or

 

- 1 -

--------------------------------------------------------------------------------




series of capital stock of the Corporation hereafter created, except as
otherwise provided in clauses (ii) and (iii) of this Article V, (ii) pari passu
with any class or series of capital stock of the Corporation hereafter created
and specifically ranking, by its terms, on par with the Series C Preferred Stock
and (iii) junior to any class or series of capital stock of the Corporation
hereafter created specifically ranking, by its terms, senior to the Series C
Preferred Stock, in each case as to distribution of assets upon liquidation,
dissolution or winding up of the Corporation, whether voluntary or involuntary. 

 

VI.       VOTING RIGHTS 

 

Upon the Corporation’s receipt of notice of a default or an event of default
under or pursuant to any document or agreement executed by the Corporation and
TCA Global Credit Master Fund, LP, each one (1) share of the Series C Preferred
Stock shall have voting rights equal to (x) 0.019607 multiplied by the total
issued and outstanding Common Stock and Preferred Stock eligible to vote at the
time of the respective vote (the “Numerator”), divided by (y) 0.49, minus (z)
the Numerator. For the avoidance of doubt, if the total issued and outstanding
Common Stock eligible to vote at the time of the respective vote is 5,000,000,
the voting rights of one share of the Series C Preferred Stock shall be equal to
102,036 (e.g. ((0.019607 x 5,000,000) / 0.49) – (0.019607 x 5,000,000) =
102,036). 

 

With respect to all matters upon which stockholders are entitled to vote or to
which stockholders are entitled to give consent, the holders of the outstanding
shares of Series C Preferred Stock shall vote together with the holders of
Common Stock without regard to class, except as to those matters on which
separate class voting is required by applicable law or the Corporation’s
Certificate of Incorporation or by-laws. 

 

VII.      PROTECTION PROVISIONS

 

So long as any shares of Series C Preferred Stock are outstanding, the
Corporation shall not, without first obtaining the unanimous written consent of
the holders of Series C Preferred Stock, alter or change the rights, preferences
or privileges of the Series C Preferred so as to affect adversely the holders of
Series C Preferred Stock.

 

Should any holder of Series C Preferred Stock cease to be an officer or director
of the Company at any time and for any reason, such holders’ Series C Preferred
Stock shall be immediately cancelled. 

 

VIII.    MISCELLANEOUS 

 

A.     Status of Redeemed Stock. In case any shares of Series C Preferred Stock
shall be redeemed or otherwise repurchased or reacquired, the shares so
redeemed, repurchased, or reacquired shall resume the status of authorized but
unissued shares of preferred stock, and shall no longer be designated as Series
C Preferred Stock. 

 

B.     Lost or Stolen Certificates. Upon receipt by the Corporation of (i)
evidence of the loss, theft, destruction or mutilation of any Preferred Stock
Certificate(s) and (ii) in the case of loss, theft or destruction, indemnity
(with a bond or other security) reasonably satisfactory to the Corporation, or
in the case of mutilation, the Preferred Stock Certificate(s)

 



- 2 -

--------------------------------------------------------------------------------




(surrendered for cancellation), the Corporation shall execute and deliver new
Preferred Stock Certificates.

 

C.     Waiver. Notwithstanding any provision in this Certificate of Designation
to the contrary, any provision contained herein and any right of the holders of
Series C Preferred granted hereunder may be waived as to all shares of Series C
Preferred Stock (and the holders thereof) upon the unanimous written consent of
the holders of the Series C Preferred Stock.

 

D.    Notices. Any notices required or permitted to be given under the terms
hereof shall be sent by certified or registered mail (return receipt requested)
or delivered personally, by nationally recognized overnight carrier or by
confirmed facsimile transmission, and shall be effective five (5) days after
being placed in the mail, if mailed, or upon receipt or refusal of receipt, if
delivered personally or by nationally recognized overnight carrier or confirmed
facsimile transmission, in each case addressed to a party as set forth below, or
such other address and telephone and fax number as may be designated in writing
hereafter in the same manner as set forth in this Section.

 

If to the Corporation: 

GrowLife, Inc. 

500 Union Street, Suite 810 

Seattle, WA 98101 

Attention: Marco Hegyi 

Telephone: (800) 977-5255

  

If to the holders of Series C Preferred Stock, to the address listed in the
Corporation’s books and records.

  

[-Signature page follows-]

 



- 3 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has signed this certificate as of the 21st
day of October, 2015. 

        GROWLIFE, INC.         By: /s/ Marco Hegyi     Name: Marco Hegyi    
Title:   President



  

- 4 -

--------------------------------------------------------------------------------